DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 11/20/2020 have been accepted by the examiner.


Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed 11/20/2020 & 03/19/2021.  The information disclosed therein was considered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a (1) as being anticipated by Lee et al (US20030193360). 
Regarding claim 1, Lee discloses an apparatus comprising(FIG 1; 100): a first inverter circuit(102); a second inverter circuit coupled to an output voltage of the first inverter circuit(FIG 1; [0022]; 116 coupled to an output voltage e.g., voltage state e.g., low or high inputted from IN to 102) : and an RC circuit coupled between the first inverter circuit and the second inverter circuit (FIG 1; [0022] discloses T=RC which is resistance values 104 and 106 and capacitance value, wherein 104, 106, 108 is in between 102 and 116), wherein the RC circuit is configured to delay transition of an output of the first inverter circuit a delay time in response to an input signal transition(FIG 1; [0022], discloses having input signal IN delayed by time before OUT transition e.g.,  from low to high level)   wherein the delay time is inversely proportional to a temperature(FIG 2; [0023] delay time IN is inversely proportional to  temperature (increase/decrease) at the 10ns). 
Claims 2-7 are rejected because of their dependency to the rejected base claim 1.

Allowable Subject Matter
Claims 8-20 are allowed.
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure 
HSU et al (US6580287 FIG 14; discloses  inverter 1403  coupled in series 1404 and output of 1404 coupled  with RC 1410, wherein RC 1410 is  in between 1407 and 1404, 1407 is connected in series with 1408)  and second RC 1438 coupled to input inverter of 1405 that is in series with 1406).  
Takahashi et al (US20050237848) discloses (Fig 6; [0063] discloses a memory cell array 20); and a delay circuit coupled to the memory array (Fig 6; discloses delay circuit e.g. Peripheral circuit 10 including delay 11  coupled to memory cell array 20), Fig 8 & 11-12; [0145-0146; 0149 & 0155-0156] discloses delay time tpd increases with reduction of the power supply voltage  e.g., forward characteristic  wherein Vref that is constant irrespective of a change in temperature and a change in the power supply L1 and decrease the delay time tpd decreases e.g., reverse characteristic e.g., as the voltage supply changes the temperature also changes e.g., H2, wherein L1 is greater than H2 and FIG 13 Inv1 and RC1 and IVN2 and RC2). 

Kim et al (US20120033503) discloses (in figure 3; [0069], based on temperature status (e.g., Cold S1100), modifying length of delay time (Step 1440). Furthermore [0013-0014], discloses increasing the length of the delay time in response to the temperatures detection e.g., lower than a reference voltage. 
Gomm et al (US20060261869 FIG 3; input buffer 320 and the delay line 304 and output buffer 314).
Lee et al (US20090168555 FIG 5 delay 1 and output delay 550].
 Jung et al (US20030107936 FIG 4-5 plurality delay unit with temperature detecting unit for output COLD and HOT). 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUNA A TECHANE/               Primary Examiner, Art Unit 2827